NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10418

                Plaintiff-Appellee,             D.C. No.
                                                3:05-cr-00241-LRH-VPC-1
 v.

JAMES BRETT ZIMMERMAN,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      James Brett Zimmerman appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Zimmerman contends that the district court failed to consider sufficiently his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
arguments for compassionate release and the 18 U.S.C. § 3553(a) factors, and did

not adequately explain its decision to deny his motion. The record reflects that the

court considered Zimmerman’s arguments and the relevant § 3553(a) factors and

provided an adequate explanation of its reasons for denying relief, including

Zimmerman’s extensive criminal history. See Chavez-Meza v. United States, 138

S. Ct. 1959, 1965 (2018). We need not reach Zimmerman’s argument that the

district court’s findings regarding the risk to him posed by COVID-19 were

erroneous because the court’s independent conclusion that the § 3553(a) factors did

not support relief provides an adequate basis to affirm. See United States v. Keller,

2 F.4th 1278, 1284 (9th Cir. 2021) (district court may deny a compassionate

release motion solely on the basis of the § 3553(a) factors). Because the district

court appropriately weighed the § 3553(a) factors and Zimmerman’s arguments,

and reasonably concluded that relief was not warranted, it did not abuse its

discretion by denying Zimmerman’s motion. See Keller, 2 F.4th at 1281, 1284;

United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court

abuses its discretion only if its decision is illogical, implausible, or not supported

by the record).

      AFFIRMED.




                                           2                                     20-10418